Citation Nr: 0824430	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to April 11, 1990 for 
the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD) with alcohol abuse and a personality 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to January 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned 
an effective date of October 12, 1989 for a 100 percent 
rating for PTSD based on a finding of clear and unmistakable 
error (CUE) in a December 1989 Board decision.  The veteran's 
claims file is now in the jurisdiction of the Wichita, Kansas 
RO.  As will be explained in detail below, it has previously 
been determined that the effective date assigned by the 
August 2004 rating decision was CUE and that the correct 
effective date for the assignment of a 100 percent rating for 
PTSD is April 11, 1990.  Hence, the Board has recharacterized 
the issue accordingly.


FINDINGS OF FACT

1. In a March 2005 decision, the Board denied the veteran 
entitlement to an effective date prior to April 11, 1990 for 
the assignment of a 100 percent rating for PTSD with alcohol 
abuse and personality disorder.

2. A May 2007 Memorandum Decision and Order of the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
the Board's March 2005 decision.


CONCLUSION OF LAW

As the Board's March 2005 decision addressed the issue of 
entitlement to an effective date prior to April 11, 1990 for 
the 100 percent rating for PTSD and that decision was 
affirmed by the Court, the Board has no jurisdiction to 
address this issue; therefore, the appeal must be dismissed.  
38 C.F.R. § 20.1400(b) (2007); Dicarlo v. Nicholson, 20 Vet. 
App. 52 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2002 decision, the Board, in pertinent part, 
denied a claim seeking an effective date prior to April 11, 
1990 for the assignment of a 100 percent rating for PTSD with 
alcohol abuse and personality disorder.  In December 2002, 
the Court issued an order that vacated the Board's decision 
and remanded the matter for readjudication consistent with 
the instructions outlined in the December 2002 Joint Motion 
by the parties.  In July 2003, the Board remanded the case to 
the RO for further development.  

As noted above, an August 2004 rating decision found that a 
December 1989 Board decision contained CUE and that an 
earlier effective date of October 12, 1989 was warranted for 
the 100 percent rating for PTSD.  In February 2005, the 
veteran's attorney filed a notice of disagreement with the 
effective date assigned by the August 2004 rating decision.  
He did not appeal the finding of CUE.

A March 2005 Board decision, in pertinent part, denied an 
earlier effective date prior to April 11, 1990 for the 100 
percent rating for PTSD.  This decision also made a finding 
that the RO committed CUE in the August 2004 rating decision 
when it went beyond the bounds of its jurisdiction by finding 
CUE in a Board decision.  

In July 2006, the veteran's attorney filed a VA Form 9, 
Substantive Appeal with the August 2004 rating decision on 
the issue of entitlement to an effective date prior to 
October 12, 1989 for the assignment of a 100 percent rating.

A May 2007 Court decision (a copy of which is associated with 
the veteran's claims file) affirmed the March 2005 Board 
decision, including its finding of CUE in the August 2004 
rating decision.  Erne v. Nicholson, No. 05-1745 (U.S. Vet. 
App. May 29, 2007).  [A July 2008 decision by the Court of 
Appeals for the Federal Circuit dismissed the veteran's 
appeal of the May 2007 Court decision.  Erne v. Peake, No. 
2007-7293 (Fed. Cir. July 3, 2008).  A copy of this decision 
has also been associated with the veteran's claims file.]  As 
there have already been (as the veteran's attorney is well 
aware) a Board decision and a Court decision on the effective 
date issue currently before the Board, principles of 
collateral estoppel preclude the Board from again deciding 
the issue.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 57 
(2006) (holding that an issue explicitly addressed and 
decided by a Board decision may not be re-addressed in a 
subsequent Board decision except on the basis of CUE in the 
earlier Board decision).  Even if the veteran's attorney had 
filed a motion of CUE with the March 2005 Board decision, the 
Board would be precluded from adjudicating such motion since 
the Board decision was affirmed by the Court.  See 38 C.F.R. 
§ 20.1400(b).  Where the Court affirms a determination by the 
Board on a particular issue, the Board's decision is replaced 
by the Court's decision on that issue and, thus, there is no 
longer a Board decision that is subject to revision based on 
CUE.  See Disabled American Veterans v. Gober, 234 F.3d 682, 
693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 
310 (2005).  

While the veteran's appeal is from a different rating 
decision than that addressed by the March 2005 Board 
decision, the issue in each instance is the exact same and 
the current appeal is essentially an attempt to relitigate an 
issue that has already been decided.  See Hazan v. Gober, 10 
Vet. App. 511, 520-21 (1997) (holding that where a final 
decision is determinative of an issue, an appellant is 
collaterally estopped from "relitigating the same issue 
based upon the same evidence . . .").  In summary, the May 
2007 Court decision affirming the March 2005 Board decision 
precludes the Board from entertaining the veteran's claim of 
entitlement to an effective date prior to April 11, 1990 for 
the assignment of a 100 percent evaluation for PTSD, and the 
appeal must be dismissed.  


ORDER

The appeal seeking an effective date prior to April 11, 1990 
for the assignment of a 100 percent rating for PTSD with 
alcohol abuse and personality disorder is dismissed.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


